PER CURIAM.
The trial court summarily denied appellant’s rule 3.800(a) motion. The record on appeal does not indicate that the attachments to the state’s response were before the trial court when it denied the 3.800(a) motion; nor were they attached to the order of denial.
In McCray v. State, 633 So.2d 561 (Fla. 4th DCA 1994), this court reversed the trial court’s summary denial of a rule 3.800(a) motion, stating that “[t]he order of summary denial should have contained those portions of the record necessary to support the trial court’s order. The state’s supplementation of the order with portions of the record is insufficient to support the trial court’s summary denial.” Id. (emphasis added) (citations omitted). We instructed the trial court to “attach those portions of the record supporting its order.” Id.
Based on McCray, we reverse and remand for attachment of portions of the record to the order of denial.
GLICKSTEIN, FARMER and STEVENSON, JJ., concur.